     Case 2:21-cv-00418-JAK-JPR Document 23 Filed 07/08/21 Page 1 of 2 Page ID #:347




 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA

11
12     ANTHONY SANCHEZ, Individually and        Case No. 2:21-cv-00418-JAK(JPRx)
       on Behalf of All Others Similarly
13
       Situated,
14
                               Plaintiff,       ORDER RE SCHEDULING
15
                                                STIPULATION (DKT. 21)
16                      v.
17
       DECISION DIAGNOSTICS CORP.
18     and KEITH M. BERMAN,
19
                               Defendants.
20
21
22
23
24
25
26
27
28
     Case 2:21-cv-00418-JAK-JPR Document 23 Filed 07/08/21 Page 2 of 2 Page ID #:348




 1
            Based on a review of the Scheduling Stipulation (the “Stipulation” (Dkt. 21)),

 2    sufficient good cause has been shown for the requested relief. Therefore, the Stipulation
 3
      is APPROVED, and it is ORDERED that:
 4
 5          1.    Defendants shall not be required to respond to the existing Complaint; and
 6
            2.    If a Lead Plaintiff is selected in this action, within seven days following the
 7
      appointment of a Lead Plaintiff and Lead Counsel pursuant to the Private Securities
 8
 9    Litigation Reform Act of 1995, Lead Counsel and counsel for Defendants shall meet and
10
      confer and submit a proposed schedule to the Court for the filing of an Amended
11
12    Complaint, Defendants’ response to the same, and all associated briefing.
13          IT IS SO ORDERED.
14
            Date: July 8, 2021
15
16
17
                                      ____________________________________________
18                                    John A. Kronstadt
19                                    United States District Judge
20
21
22
23
24
25
26
27
28
